Citation Nr: 1141809	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2010 the Veteran testified during a Board hearing at the RO in Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge (VLJ).

This case was previously before the Board in June 2010 and October 2010 when it was remanded for additional development of the evidence.  The case has been returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss has not been dissociated from his active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for bilateral hearing loss, any deficiency as to VA's duties to notify and assist, as to that issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has hearing loss as a result of being around tank fire for two years serving as a tank coordinator during service.  The available service treatment records contain no complaints or treatment related to hearing loss.  The Veteran's January 1951 service entrance examination noted that the Veteran's ears were normal; bilateral whisper test results were 15/15.  The April 1953 service separation examination noted that the Veteran's ears were normal; bilateral whisper test results were 15/15.

At his January 2010 Board hearing the Veteran indicated (January 2010 Board hearing transcript, page 9) that he had noticed that he had hearing loss problems right after service as his wife and father-in-law would question him as to why he would turn the television volume up so loud.  The Veteran also stated (January 2010 Board hearing transcript, page 6) that he had first obtained hearing aids from a private doctor "a couple years" following service.

At a July 2010 VA audiological examantion, the Veteran indicated that he was unsure of the onset of his hearing loss, but had reported that people had complained that following service he talked too loud and had the television volume turned too high.  He indicated that during service he drove, loaded, and commanded tanks, and denied that he used any hearing protection.  The reported audiometric findings demonstrated right ear and left ear hearing loss disability for VA purposes.  The VA examiner essentially stated that the Veteran's hearing loss was not likely related to service.

Following a review of the Veteran's claims file, in June 2011 a VA healthcare professional also stated that the Vetersan's hearing loss was not likely related to service but also essentially stated that she was "unable to definitely say that [the Veteran's] exposure to noise was contributing to his level of hearing loss without resorting to mere speculation."

While the Board acknowledges that chronic hearing loss was not demonstrated in service, as noted, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran served in and around tanks for nearly two years, apparently with little useful hearing protection.  The Veteran has given consistent and credible testimony that others around him noticed that he had hearing difficulties immediately after service and thereafter.  The Board also finds it significant that the Veteran indicated that he had obtained hearing aids within two years of his service discharge, and made efforts to obtain the records of that treatment.  In short, the Veteran has provided credible evidence of a continuity of hearing loss symptomatology after service.  38 C.F.R. § 3.303(b).

While the VA opinions of record are not entirely favorable to the Veteran, the Board notes that in those opinion the authors stated that the Veteran "experienced a gradual hearing loss with uncertainty of when the hearing loss was initially noted."  The Board notes that the Veteran has indicated that he noticed hearing difficulties immediately following service, and the Board finds that this fact lessens the probative value of the July 2010 and June 2011 VA opinions.  Further, due to the "mere speculation" language contained in the June 2011 opinion, the Board is unable to unequivocally state that the June 2011 VA opinion has dissociated the Veteran's hearing loss from his inservice noise exposure.

While it may be argued that the competent evidence is in equipoise as to a nexus to service, in such cases, doubt is resolved in the Veteran's favor, 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990), and service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is warranted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


